

ASSIGNMENT AND ASSUMPTION AGREEMENT


THIS ASSIGNMENT AND ASSUMPTION AGREEMENT (this “Agreement”) is made this 21st
day of September, 2011, by and between Visual Network Design, Inc. (d/b/a
Rackwise), a Delaware corporation (“Assignor”), and Visual Network Design, Inc.
(f/k/a Cahaba Pharmaceuticals, Inc.), a Nevada corporation (“Assignee”).


WITNESSETH:


WHEREAS, Assignor has sold an aggregate of $2,275,000 principal amount of its
10% Secured Convertible Promissory Notes (“the Rackwise Notes”) pursuant to a
securities purchase agreement among Assignor and the buyers party thereto (the
“Rackwise SPA”) in an offering (the “Rackwise Note Offering”) which was
conducted pursuant to the exemption from registration provided by Section 4(2),
Rule 506 of Regulation D and/or Regulation S as promulgated by the U.S.
Securities and Exchange Commission under the Securities Act of 1933, as amended;


WHEREAS, concurrently with the Rackwise Note Offering, Assignee is completing a
private placement of a minimum of 12,000,000 units (the “Minimum Offering”) and
a maximum of 20,000,000 units of securities of Assignee (the “PPO Units”), with
the right to sell an additional 4,000,000 units (the “Assignee Offering”), at
the purchase price of $0.25 per unit, each unit consisting of one share of
Assignee common stock and one five-year warrant to purchase one-half of a share
of Assignee common stock for an exercise price of $0.625 per whole share;


WHEREAS, concurrently with the closing of at least the Minimum Offering,
Assignor and Assignee will enter into an agreement and plan of merger and
reorganization, pursuant to which VNDI Acquisition Corp., a wholly owned
subsidiary of Assignee will merger with and into Assignor, with Assignor
surviving the merger as a wholly owned subsidiary of Assignor;
 
WHEREAS, following the closing of the Rackwise Note Offering and simultaneous
with the closing of the Merger and the closing of the Assignee Offering,
Assignor has agreed to assign and Assignee has agreed to assume all of
Assignor’s rights, privileges, obligations and duties in connection with the
Rackwise Notes; and


WHEREAS, in connection with the closing of at least the Minimum Offering, the
assumed Rackwise Notes will be converted, as to their outstanding principal
amount and interest accrued thereon, into PPO Units at a conversion price equal
to the price at which the PPO Units are being sold in the Assignee Offering;


NOW, THEREFORE, in consideration of the premises and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto, intending to be legally bound, agree as follows:

 
 

--------------------------------------------------------------------------------

 

ARTICLE I – RACKWISE NOTES


1.1.        Assignment and Assumption of Rackwise Notes.  Assignor hereby
assigns to Assignee, and Assignee hereby assumes from Assignor, all of
Assignor’s rights, duties, privileges and obligations in and under the Rackwise
Notes.


1.2.        Assignment and Assumption of Rackwise SPA.  Assignor hereby assigns
to Assignee, and Assignee hereby assumes from Assignor, all of Assignor’s
rights, duties, privileges and obligations in and under the Rackwise
SPA.  Subject to such assignment and assumption, the Rackwise SPA shall remain
in full force and effect.


1.3.        Acknowledgement of Conversion of Rackwise Notes.  Upon the terms and
subject to the conditions contained in the Rackwise SPA, at the closing of at
least the Minimum Offering, the Rackwise Notes shall be converted, as to their
outstanding principal amount and interest accrued thereon, into PPO Units at a
conversion price equal to the price at which the PPO Units are being sold in the
Assignee Offering.


ARTICLE II – MISCELLANEOUS


2.1.        Governing Law.  This Agreement shall be governed by and construed in
accordance with the laws of the State of New York, without regard to conflicts
of laws principles thereof.


2.2.        Successors.  The terms and provisions of this Agreement shall be
binding upon and inure to the benefit of, and be enforceable by, the respective
successors and permitted assigns of the parties hereto.


2.3.        Counterparts.  This Agreement may be executed in any number of
counterparts, with the same effect as if all parties had signed the same
document.  All such counterparts shall be deemed an original, shall be construed
together and shall constitute one and the same instrument.  This Agreement may
be executed by facsimile signature.


2.4.        Severability.  Any term or provision of this Agreement that is
invalid or unenforceable in any situation in any jurisdiction shall not affect
the validity or enforceability of the remaining terms and provisions hereof or
the validity or enforceability of the offending term or provision in any other
situation or in any other jurisdiction.  If the final judgment of a court of
competent jurisdiction declares that any term or provision hereof is invalid or
unenforceable, the parties agree that the court making the determination of
invalidity or unenforceability shall have the power to limit the term or
provision, to delete specific words or phrases, or to replace any invalid or
unenforceable term or provision with a term or provision that is valid and
enforceable and that comes closest to expressing the intention of the invalid or
unenforceable term or provision, and this Agreement shall be enforceable as so
modified.


[Remainder of Page Intentionally Left Blank]

 
2

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Assignment and
Assumption Agreement to be duly executed as of the date and year first above
written.


ASSIGNOR:
 
ASSIGNEE:
     
VISUAL NETWORK DESIGN, INC.
 
VISUAL NETWORK DESIGN, INC.
d/b/a Rackwise
 
f/k/a Cahaba Pharmaceuticals, Inc.
     
By:
/s/ Robert B. Ney
 
By:
/s/ Kenneth Spiegeland

Name:
Robert B. Ney  
Name:
Kenneth Spiegeland
Title:
President
 
Title:
President


 
 

--------------------------------------------------------------------------------

 